Citation Nr: 0908388	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-18 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to an effective date earlier than February 10, 
1981, for the assignment of a 100 percent schedular 
evaluation for schizophrenia.  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from June 1971 to January 
1973.  

In April 1982, the Board of Veterans' Appeals (Board), in 
part, granted the claim for an increased schedular rating to 
100 percent for schizophrenia.  By rating action in May 1982, 
the RO implemented the Board decision and assigned an 
effective date of February 10, 1981, for the 100 percent 
evaluation.  

In May 1987, the Board denied the Veteran's claim for an 
effective date earlier than February 10, 1981 for the 
assignment of a 100 percent schedular evaluation for 
schizophrenia.  

In July 1995, March 1996, and October 1998, the Chairman of 
the Board denied the Veteran's Motions for reconsideration of 
the May 1987 Board decision which denied an effective date 
earlier than February 10, 1981 for the assignment of a 100 
percent schedular rating.  

In April 2000, the Board found no clear and unmistakable 
error (CUE) in the May 1987 Board decision which, in part, 
denied an effective date earlier than February 10, 1981 for 
the assignment of a 100 percent schedular evaluation for 
schizophrenia.  

In April 2004, the Board found that the April 2000 Board 
decision finding no CUE in the May 1987 Board decision was 
res judicata on the issue of CUE in that Board decision 
concerning the claim for an effective date earlier than 
February 10, 1981 for the assignment of a 100 percent 
schedular evaluation for schizophrenia.  

This matter comes before the Board on appeal from an August 
2006 decision by the RO which reopened and denied the claim 
for an effective date earlier than February 10, 1981 for the 
assignment of a 100 percent schedular evaluation for 
schizophrenia.  


FINDINGS OF FACT

1.  An effective date earlier than February 10, 1981 for the 
assignment of a 100 percent schedular evaluation for 
schizophrenia was denied by the Board in May 1987.  

2.  The Veteran's Motions for reconsideration of the May 1987 
Board decision were denied by the Chairman of the Board in 
July 1995, March 1996, and October 1998.  

3.  In April 2000, the Board found that there was no CUE in 
the May 1987 Board decision which denied an effective date 
earlier than February 10, 1981 for the assignment of a 100 
percent schedular evaluation for schizophrenia.  

4.  The April 2000 Board decision is res judicata on the 
issue of CUE in the May 1987 Board decision, and the Board is 
without jurisdiction to consider the Veteran's March 2006 
claim.  


CONCLUSION OF LAW

The claim for an effective date earlier than February 10, 
1981 for the assignment of a 100 percent schedular evaluation 
for schizophrenia is without legal merit.  38 U.S.C.A. 
§§ 5109A, 5110 (West 2002); 38 C.F.R. § 3.400 (2008); Rudd v. 
Nicholson, 20 Vet. App. 296, 299-300 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As discussed below, the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, is not applicable to the 
Veteran's appeal.  See Rudd v. Nicholson, 20 Vet. App. 296 
(2006); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where 
the law and not the evidence is dispositive, the Board should 
deny the claim on the ground of lack of legal merit).  
Therefore, further discussion of the VCAA is not warranted.  

Law & Regulations

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2008) and 
38 C.F.R. § 3.400 (2008).  Unless specifically provided 
otherwise, the effective date of an award based on an 
original claim, a claim re-opened after final adjudication, 
or a claim for increase, of compensation, dependency and 
indemnity compensation, or pension, "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  

The implementing regulation clarifies this to mean, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim re-opened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.  

Unless otherwise provided, the effective date for an award of 
service connection and disability compensation, based on an 
original claim, is the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(l); 38 
C.F.R. § 3.400(b)(2).  

Analysis

As noted above, the Veteran's claim for an effective date 
earlier than February 10, 1981 for the assignment of a 100 
percent schedular evaluation for schizophrenia was denied by 
the Board in May 1987.  In July 1995, March 1996, and October 
1998, the Chairman of the Board denied the Veteran's Motions 
for reconsideration of the May 1987 Board decision denying an 
effective date earlier than February 10, 1981 for the 
assignment of a total schedular rating.  In April 2000, the 
Board found that there was no CUE in the May 1987 Board 
decision concerning the claim for an effective date earlier 
than February 10, 1981 for the total schedular evaluation.  

In April 2004, the Board found that the April 2000 Board 
decision that found no CUE in the May 1987 Board decision was 
res judicata on the issue of CUE in the Board decision.  

In the instant case, the Veteran now seeks to obtain an 
earlier effective date under the legal theory of new and 
material evidence.  In essence, the Veteran believes that if 
he can reopen his claim, he may be able to establish an 
earlier effective date for the total schedular rating for his 
service-connected schizophrenia.  However, the Veteran's 
reliance on the theory of a reopened claim to establish an 
earlier effective date is misplaced.  

In Lapier v. Brown, 5 Vet. App. 215 (1993) the Court held 
that, even assuming the presence of new and material 
evidence, reopening of a claim of entitlement to an earlier 
effective date under 38 C.F.R. § 3.156 cannot result in the 
actual assignment of an earlier effective date, because an 
award granted on a reopened claim may not be made effective 
prior to the date of the reopened claim.  In Leonard v. 
Principi, 17 Vet. App. 447 (2004), the Court indicated that 
when an effective date has been established, and there is a 
decision addressing the effective date that has become final, 
(as in this case), the veteran's claim to reopen could not 
result in the establishment of an earlier effective date.  
Id. at 451; aff'd, 405 F. 3d 1333 (Fed. Cir. 2005).  

In a more recent decision in Rudd v. Nicholson, 20 Vet. App. 
296, 299-300 (2006), the Court held that once a rating 
decision which establishes an effective date becomes final, 
the only way that such a decision can be revised is if it 
contains clear and unmistakable error.  The Court noted that 
any other result would vitiate the rule of finality.  In 
other words, the Court has found that there are no 
freestanding claims for an earlier effective date.  When such 
a freestanding claim for an earlier effective date is raised, 
the Court has held that such an appeal should be dismissed.  
.  

Here, the Veteran has exhausted all possible avenues to 
obtain an effective date earlier than February 10, 1981 for 
the assignment of a total schedular evaluation for his 
service-connected schizophrenia.  He was denied an earlier 
effective date by the Board in May 1987, and his claim of CUE 
in that decision was denied by the Board in April 2000.  His 
Motions for Reconsideration were denied by the Chairman of 
the Board of Veterans Affairs three times.  Thus, his claim 
for an earlier effective date is final, and there are no 
other legal theories upon which to establish an earlier 
effective date for his total schedular evaluation for 
schizophrenia.  

The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by it.  The Court 
has held that in a case where the law is dispositive of the 
claim, the claim should be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Pursuant to the rulings in the above cited 
cases, the veteran would not be entitled to an earlier 
effective date for a total schedular rating for his service-
connected schizophrenia even if he had presented new and 
material evidence.  Accordingly, the appeal is dismissed.  


ORDER

The claim for an effective date earlier than February 10, 
1981, for the assignment of a 100 percent schedular 
evaluation for schizophrenia, is dismissed.  




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


